Title: To Thomas Jefferson from Richard White, 16 May 1807
From: White, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Academy WestMay 16: 1807
                        
                        It is not without a severe struggle between my sense of propriety, and my absolute necessity; that I have
                            taken the liberty of introducing myself to your notice; and at the same time appearing in the unpleasant act of
                            solicitation.
                        The object of my request Sir, is the place of Librarian, held by the late Mr Beckley; I do not mean to sue
                            for it, in conjunction with the Clerkships; but singly and alone. The situation would so perfectly accord with my former
                            habits of life and my present disposition of mind, that I would far prefer it, to one of more emolument.
                        To the Gentlemen of the Board of Trustees, I would beg leave to refer you Sir, relative to any particular
                            circumstances you may please to enquire into. To Mr Munroe, Mr S. Smith, & Mr N. King I am perhaps better known,
                            than to any of the other gentlemen, they having composed, what is termed The Superintending Committee of this Academy
                        I do not come forward Sir, with any claim other than my necessities; & a desire to obtain a situation
                            more congenial to my constitution than this which I hold. I beg permission however to observe, that from too zealous
                            endeavours to exalt the character, and promote the welfare of this infant institution; I have been a considerable
                            sufferer; my calculations were unfortunately made with opinions too sanguine as to it’s capability of expansions. my
                            receipts exceeded my expenditure on account of the schools $389 only at the close of the last year
                        On the subject of my qualifications for the situation, a favourable report, would appear more gracious from
                            other persons; but one of the Gentlemen before mentioned, made use of a strong expression, when I opened the subject to
                            him. “I know of no place so well adapted to you, nor have we any person here, that I know of, who is in my opinion, so
                            well qualified for the situation; but the salary is very low.”
                        In the event of succeeding to the Librarianship, I would resign the situation I now hold; and as my wife has
                            lately opened a school for young ladies, with a view to relieve her
                            family from its present uncomfortable condition; by giving her my assistance in the evenings; I would entertain some hopes
                            of our being enabled, to make up in some degree, for the inadequacy of the Salary to the decent support of so numerous a
                            family as we have to provide for. I will not tresspass any farther on your time, Sir,
                        but subscribe myself with the utmost deference your most obedient humble Servant
                        
                            Richard White
                            
                            Principal of W. Academy W.
                        
                    